Citation Nr: 1548280	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbar spondylolysis and spondylolisthesis with degenerative disc disease and degenerative joint disease (hereinafter "lumbar spine disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran initially requested a hearing in connection with the issue on appeal.  However, in signed correspondence received by VA in January 2015, the Veteran indicated that he wanted to withdraw his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

To the extent that additional evidence has been received following the March 2014 Statement of the Case, in an Appellant's Brief dated in August 2015, the Veteran's representative waived RO consideration of the additional evidence.  The Board recognizes that as the Veteran's substantive appeal was received after February 2, 2013, and falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and the Veterans Benefits Administration Fast Letter 14-02, evidence submitted by the appellant and/or representative may be considered without a waiver for initial AOJ review unless initial review by the Agency of Original Jurisdiction (AOJ) is specifically requested.  However, the additional evidence included evidence obtained by VA and not submitted by the Veteran or his representative.  As such, the August 2015 waiver of RO consideration provided by the Veteran's representative allows the Board to proceed with a decision.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating for compensation purposes for individual unemployability (TDIU) due to service connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the pendency of the issue on appeal, a December 2014 rating decision granted entitlement to a TDIU.  At this time, the Veteran has not expressed disagreement with the decision.  Accordingly, the issue is not before the Board.  

FINDINGS OF FACT

1.  The functional loss and impairment due to the Veteran's lumbar spine disability is not more comparable to forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis, and the evidence does not reflect any physician prescribed bed rest.

2.  The Veteran's lumbar spine disability has been productive of right lower extremity radiculopathy that is no more than mild in severity.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a separate rating of 10 percent, but not higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in May 2011 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records and private treatment records.  Additional VA medical treatment records were obtained and associated with the claims folder following the Veteran's identification of recent VA medical treatment for his lumbar spine disability in a July 2014 application for TDIU.  

The Veteran was provided VA medical examinations in June 2011 and February 2014.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the examiners did not review the claims folder, they recorded the medical history of the Veteran, which is consistent with the evidence in the claims folder.  In addition, the examiners discussed the Veteran's reported symptoms, performed physical examinations of the spine, recorded range-of-motion findings, and included the relevant findings to evaluate the Veteran's disability according to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examinations are adequate.  In an August 2015 brief, the Veteran's representative contended that the most recent VA examination, identified as a June 2011 VA examination, was too old to adequately rate the Veteran's disability.  However, the Veteran's representative was incorrect.  The Veteran was provided a VA examination in February 2014.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's lumbar spine disability is rated as 20 percent disabling under Diagnostic Code 5242.  The General Rating Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, relevant ratings related to the thoracolumbar spine are assigned as follows: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA treatment records reflect complaints of pain, the use of pain medications, and acupuncture treatment.  

The Veteran was provided a VA medical examination in June 2011.  The claims folder was not reviewed; however, the examiner noted review of VA medical treatment records, referred to as "CPRS".  The Veteran reported chronic back pain radiating to the legs, the left more than the right.  He received treatment at the Brooklyn VA.  He had physical therapy in the spring of 2010 and he continued to see physical medicine and rehabilitation and get acupuncture treatment.  He said some days it helps and some days it does not.  He reported daily chronic low back pain 7-8/10 that was sharp and radiated down to the left leg to the ankle, sometimes to the toes.  He also had some crampy pain now in the right calf.  There were no incapacitating episodes requiring physician prescribed bed rest in the past 12-month period.  He took Ibuprofen, 800 mg. as needed.  Sometimes it helps and sometimes it does not.  He reported flare-ups of pain 9/10 about twice a week.  It lasts overnight.  The Veteran used Ibuprofen, heating pad, and topical rubs.  He reported that it was hard for him to get out of bed when he gets flare-ups.  He felt that it was caused by lying in one place in bed for too long or sometimes moving the wrong way.  Associated features and symptoms were stiffness, muscle spasm, decreased motion, numbness and tingling into the left leg, sometimes down to the toes.  He noticed some weakness now in the right foot, but had no bladder complaints and no bowel complaints.  He sometimes had issues with erectile dysfunction.  He walked with a cane in the right hand, but sometimes in the left hand.  He presented to the examination wearing a lumbosacral support which he used regularly.  The Veteran stated that he was limited to walking 1-1/2 blocks and complained of shortness of breath.  He stated that he felt unsteady and used the cane.  He only fell once and that was two months ago.  He was independent in his activities of daily living.  His last employment was in 2007 and he retired that year from the United States Post Office.  He said he was having difficulty sitting too long on the fork lift.  If he drove more than one hour, he had increased back pain.  

On examination in June 2011, he ambulated with a slow antalgic gait with the cane in either the right or the left hand.  Heel-toe walking was deferred due to balance difficulties.  Foot drop was not observed.  He had a slight forward head position, otherwise appeared symmetrical and had normal curvatures.  Range-of-motion findings showed flexion from 0 to 50 degrees with pain at end of range, extension was 0 to 15 degrees with pain at end of range, bilateral lateral flexion was 0 to 15 degrees with pain at end of range, and bilateral lateral rotation was 0 to 20 degrees with pain at end of range.  The Veteran had moderate muscle spasm in the bilateral lumbosacral paraspinal musculature, somewhat more on the left than the right with mild to moderate tenderness.  He had an abnormal gait and the examiner stated that this may be related to his muscle spasm.  There were no postural abnormalities or fixed deformities on inspection and no ankylosis.  Three repetitions were completed and no additional functional loss was noted.  Concerning intervertebral disc syndrome, there were no incapacitating episodes in the past 12-month period.      

The Veteran was provided a VA medical examination in February 2014.  The claims folder was not reviewed; however, the examiner noted review of VA medical treatment records, referred to as "cprs".  The examiner listed diagnoses of lumbar strain, degenerative disc/joint disease of the spine, and spondylolisthesis/spondylolysis.  The Veteran reported chronic low back pain radiating to the legs, usually the left more than the right.  He receives treatment at the Brooklyn VA.  He had physical therapy in the past and continued to see physical medicine and rehabilitation and to get acupuncture.  He reported daily chronic back pain 7-8/10 that was sharp and radiated down the left leg to the ankle, sometimes to the toes.  Occasionally, it goes to the right leg.  The Veteran took Ibuprofen 800 mg. as needed.  He started using a cane a year and a half ago.  The Veteran reported that flare-ups impacted the function of the thoracolumbar spine.  He stated that he would get flare-ups of pain 9/10 twice per week.  It will last overnight.  He takes Ibuprofen and used a heating pad and topical rubs.  It was hard for him to get out of bed when he has flare-ups.  He felt that it was caused by lying in one place in bed too long or sometimes just moving the wrong way.  He stated that sometimes he does not sleep.  

On examination in February 2014, range-of-motion findings showed flexion ended at 45 degrees with objective evidence of pain beginning at 45 degrees, extension ended at 5 degrees with objective evidence of pain beginning at 5 degrees, right lateral flexion ended at 10 degrees with objective evidence of pain beginning at 10 degrees, left lateral flexion ended at 10 degrees with objective evidence of pain beginning at 10 degrees, right lateral rotation ended at 5 degrees with objective evidence of pain beginning at 5 degrees, and left lateral rotation ended at 5 degrees with objective evidence of pain beginning at 5 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion ended at 45 degrees, post-test extension ended at 5 degrees, post-test right lateral flexion ended at 10 degrees, post-test left lateral flexion ended at 10 degrees, post-test right lateral rotation ended at 5 degrees, and post-test left lateral rotation ended at 5 degrees.  The Veteran did not have any additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The examiner stated that the Veteran had functional impairment/loss consisting of less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, deformity, disturbance of locomotion, interference with sitting, standing, and/or weightbearing, and lack of endurance.  The Veteran had localized tenderness or pain to palpation of the bilateral lumbar paraspinals.  He had muscle spasm resulting in abnormal gait and/or abnormal spinal contour.  He also had guarding resulting in abnormal gait and/or abnormal spinal contour.  The examiner indicated that the Veteran had radiculopathy in both lower extremities.  The examiner noted that the Veteran had a diagnosis of intervertebral disc syndrome, but did not have any incapacitating episodes over the past twelve months.  He regularly used a brace and a cane for ambulation.  The examiner stated that the Veteran had a slow, antalgic gait with cane and a loss of lumbar lordosis.  The examiner stated that the Veteran's disability impacted his ability to work and noted that the Veteran retired from the United States Postal Service where he was a fork lift operator.  He was mostly independent with activities of daily living, but wife helped with self-care occasionally.

In an addendum opinion to the February 2014 VA examination report, the examiner who conducted the February 2014 VA examination stated that it could not be determined without mere speculation as to whether there was additional functional loss, measurable in degrees, or other means, due to pain, weakness, fatigability, or incoordination of the spine due to flare-ups or repetitive use.  The examiner stated that the Veteran was not observed during a flare-up and this information could not be medically determined from history, physical exam and radiographs alone.  

According to the rating criteria, to warrant a rating in excess of 20 percent, there must be evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis.  In this case, the VA examination reports, private records, and VA medical treatment records do not reflect findings of limitation of flexion at 30 degrees or less, or ankylosis.

The Board considered whether a rating in excess of 20 percent would be warranted on the basis of additional functional impairment and loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, supra.  The Veteran reported flare-ups, pain, stiffness, and weakness.  The February 2014 VA examiner stated that the Veteran's disability manifested in functional impairment/loss consisting of less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, deformity, disturbance of locomotion, interference with sitting, standing, and/or weightbearing, and lack of endurance.  However, both the June 2011 and February 2014 VA examination reports show that the Veteran was able to complete repetitive testing of the lumbar spine and there was no change in the flexion.  While the February 2014 VA examiner was unable to address the additional loss of motion, in degrees, that the Veteran would experience upon a flare-up or repetitive use, the Board nonetheless finds that the assigned 20 percent rating contemplates the Veteran's disability picture, to include associated functional impairment and loss due to pain, flare-ups and repetitive use.  The competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such additional functional impairment and loss, has not been shown to be comparable to flexion limited to 30 degrees or less, or ankylosis of the spine.  See also Mitchell, supra.

In addition, there is no evidence of ankylosis to warrant a higher rating.  Even considering the Veteran's functional impairment and loss, such has not been shown to be comparable to favorable ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The VA examiners specifically found that the Veteran did not have ankylosis of the spine.  

Concerning Diagnostic Code 5243, the Veteran reported at times that he cannot move due to his disability.  The VA examination reports reflected diagnoses of intervertebral disc syndrome (IVDS), but did not indicate any incapacitating episodes.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The medical treatment records and VA examination reports do not reflect any physician prescribed bed rest due to IVDS.  The Veteran is not competent to state that he experienced incapacitating episodes due to IVDS as he has not been shown to have the medical expertise and knowledge to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.   

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the statements have been considered and the Board finds that the statements are outweighed by the clinical findings.  The Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran.  These are more probative than his assertions requesting a higher rating.

In sum, there is no identifiable period that would warrant a rating in excess of 20 percent for the Veteran's lumbar spine disability.  Staged ratings are not appropriate.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected lumbar spine disability.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Other considerations- Neurological manifestations

With respect to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the evidence reflects that the Veteran has not complained of bowel or bladder problems.  38 C.F.R. § 4.71a.  However, the Veteran consistently reported symptoms of radiating pain down his bilateral lower extremities.  The Veteran has been granted service connection for left sciatica as related to his lumbar spine disability and; therefore, the neurological manifestations of the left lower extremity will not be discussed herein.  

VA treatment records reveal that the Veteran complained of pain radiating to his right lower extremity on occasion.  On VA examination in June 2011, the Veteran reported pain radiating to his right lower extremity on occasion and weakness in his right foot.  The sensory examination was normal and muscle strength was 5/5 throughout all muscle groups.  Lasegue's sign was negative and straight leg raising was negative.  However, at the February 2014 VA examination, the Veteran reported pain that occasionally goes to the right leg.  Muscle strength testing was 4/5 for the knees and hips and was 5/5 for ankle plantar flexion, ankle dorsiflexion, and great toe extension.  DTRs were absent for the knees and the ankles.  Sensory examination was normal.  Straight leg testing was negative for the right.  Concerning radiculopathy, the examiner stated that the Veteran had radicular pain.  The examiner noted that there was not constant pain of the right lower extremity.  There was mild intermittent pain (usually dull) and mild paresthesias and/or dysesthesias of the right lower extremity.  There was no numbness.  The examiner stated that there was involvement of the L4/L5/S1/S2/S3 of the sciatic nerve and opined that the severity of the radiculopathy as to the right lower extremity was mild.  

Under the criteria of Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Given the probative clinical findings, the Board resolves reasonable doubt in favor of the Veteran and finds that his lumbar spine disability is productive of objective neurological manifestations in the right lower extremity.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board finds that the Veteran's neurological manifestations are more comparable to a mild severity.  In this respect, the Board assigns great probative value to the February 2014 VA examination report.  The VA examiner completed a sensory examination, muscle strength testing, acknowledged the Veteran's reported symptoms and found that the Veteran's radiculopathy of the right lower extremity was best described as mild severity.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Board observes that muscle strength, at its worst, was 4/5 for knees and hips and the sensory examination was normal.  Therefore, a 10 percent rating, but no higher, for right lower extremity radiculopathy is granted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating. Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for an increased rating must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See also 38 C.F.R. § 3.321.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected lumbar spine disability throughout the entire period on appeal has been manifested by signs and symptoms including pain, including radiating down the right lower extremity, and limitation of motion.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, as well as on neurologic abnormalities or based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In addition, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520, contemplate right lower extremity radiculopathy.  While the Veteran reported impairment in sleep, inability to exercise, limitations on walking, and unsteadiness, he also indicated he used a brace and cane for ambulation, and had some difficulty performing activities of daily living, requiring his wife's help with self-care at times.  Nevertheless, the Board finds that the Veteran's symptoms and manifestations of his lumbar spine disability do not present an exceptional or unusual disability so as to render the available rating criteria inadequate.  

In summary, the Board finds that the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 and 38 C.F.R. § 4.71a and § 4.124a,  reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes and additional neurological impairment.  Given the ways in which the rating schedule contemplates functional loss and impairment for spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-schedular consideration is not warranted.

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to an increased rating in excess of 20 percent for lumbar spine disability is denied.  

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


